Citation Nr: 1218790	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  07-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a headache disorder, claimed as migraine headaches.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2000 to December 2004. His awards and decorations include the Combat Infantryman Badge.

This matter was last before the Board of Veterans' Affairs (Board) in January 2011, on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The matter was before the Board on prior occasion in 2008. During the pendency of the appeal, jurisdiction was transferred to the RO in Newark, New Jersey. 

A procedural history of the Veteran's claim is contained in the 2011 Board decision. In January 2011, the Board remanded the claim for additional development to include the provision of a VA examination. The additional development has been completed and the matter has been returned to the Board for further consideration. Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In June 2008, the Veteran testified before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). The transcript reflects that the Veterans Law Judge asked the Veteran about his contentions and informed him that evidence relating the claimed disability to his active duty service was necessary to substantiate his claim. The hearing was legally sufficient. Bryant, 23 Vet.App. 488.


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his symptomatology; his testimony is credible.

2. The Veteran incurred a headache disability during service.

3. The report of a March 2011 VA examination, with July 2011 addendum constitutes probative medical evidence that the Veteran experiences a migraine headache disability. 


CONCLUSION OF LAW

The criteria for service connection for a migraine headache disorder have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently grants the claim of service connection. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Service Connection

The Veteran asserts that he began to experience a headache disorder during his active duty military service. He has contended that the headaches result from traumatic brain injury (TBI) or undiagnosed illness. However, the medical evidence of record indicates that he experiences migraine headaches that are not the result of TBI. Further, his diagnosis with a specific disability -migraine headaches- precludes service connection for an "undiagnosed illness" under law. See 38 C.F.R. § 3.317(a)(1)(ii) (2011). However, as the claims file contains evidence corroborating the Veteran's contention that he began experiencing a headache disorder during his active duty service, the Board will grant the claim for service connection. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011). 

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

38 U.S.C.A. § 1154(b) provides that, in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service connection in such cases shall be recorded in full.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran applied for service connection in April 2004, prior to his discharge from active duty. His claim form reflects his contention that he began to experience migraine headaches in October 2003.

The Veteran's service treatment records reflect that he was evaluated as normal in May 2000. An accompanying self report of medical history reflects that the Veteran denied experiencing frequent or severe headaches. Service treatment records show that he was treated for headache occurring with an upper respiratory infection in October 2001 and for a sinus headache in August 2002. He indicated again on a September 2003 self report of medical history that he did not experience frequent or severe headaches. However, he reported experiencing such headaches on a July 2004 self report of medical history. The reviewing health care practitioner observed that the Veteran reported a one (1) year history of bilateral temporal headaches that worsened with stress.

Prior to his discharge from active duty service, the Veteran was afforded a VA examination in July 2004. The examiner noted that he reported a one (1) year history of biweekly headaches occurring in the bitemporal region. The Veteran described the headaches as worse with stress.

The Veteran was discharged from active duty service in December 2004 and transferred to the reserves. In April 2005, he was evaluated by a VA primary care physician who observed his contention of experiencing headaches since his service in Iraq. In November 2005 he was evaluated for retention in the reserves. The evaluation form reflects that multiple disabilities, including "headache condition," resulted in physical limitations. He was medically disqualified for retention by the U.S. Army Reserve in December 2005. 

In January 2006, the Veteran wrote to VA and reported that his headaches began while he was in Iraq. He stated that he did not know if the headaches were "due to stress or environmental contaminants." A January 2006 VA treatment note reflects that his headaches were "stable." He was evaluated for traumatic brain injury (TBI) in March 2008 due to his blast experiences in Iraq. The evaluation report reflects that the Veteran experienced frontal headaches after serving in Iraq, but the examination showed no focal peripheral neurological deficits. The evaluation indicated a low index of suspicion for traumatic brain injury and that concluded that "combat related adjustment issues could contribute to his current symptoms."

An April 2008 VA treatment note again reflects a diagnosis of headaches. The health care provider stated that although some of the headaches might be stress induced, the Veteran also reported migraine symptoms. The Veteran testified before the below-signed Veterans Law Judge in June 2008 and again reported that his headaches began while he was stationed in Iraq. 

A December 2008 VA mental health treatment note reflects diagnosis of headaches as a general medical condition. See Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994 (DSM-IV) (Axis III of the multiaxial system represents general medical conditions). In April 2009, the Veteran was treated for a headache accompanying an upper respiratory infection. 

The Veteran was afforded a VA examination for his headache disorder in March 2011. The examination report reflects that the examiner interviewed the Veteran and assessed his contentions of blast exposure. The examiner observed that although the Veteran was exposed to explosive blasts, he experienced no resulting unconsciousness or "change of sensorium." Based on examination of the Veteran and assessment of his reported symptoms, the examiner diagnosed migraine headaches. The examiner explained that although the etiology of migraines is "usually not quite clear," they are believed to be caused by "periodic and phasic dilation and constriction of the extracranial vessels." The examiner noted that the Veteran reported experiencing headaches since his service in Iraq, but stated that no service treatment records supported that contention. In a July 2011 addendum opinion, the examiner clarified that migraine headaches are not due to trauma, to include TBI.

The 2011 VA examiner stated that the Veteran's contentions were not supported by the evidence of record, but the claims file plainly shows that statement to be incorrect. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). Further, the Board, rather than the examiner, is the trier of fact. The Veteran's testimony and statements to medical providers, his in-service self reports of medical history, and the report of a July 2004 VA examination, support his contentions that he began experiencing headaches during service. He is competent to report his symptoms (see, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007)) and the Board finds his testimony credible.  

Service connection requires medical evidence of current disability, evidence of in-service incurrence of a disease or injury, and medical evidence of a nexus between service and the present disability. Shedden, 381 F.3d 1163. Here, the preponderance of the evidence reflects that the Veteran has a current migraine headache disability that was incurred in service. The Board grants the Veteran's claim for service connection. Gilbert, 1 Vet.App. at 53-56; Alemany, 9 Vet.App. 518.


ORDER

Service connection for a headache disorder, claimed as migraine headaches, is granted.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


